                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:19-cv-110-GCM


 RONALD E. DAVIS, JR.,

                   Plaintiff,

 v.
                                                                 ORDER
 MEGAN J. BRENNAN, Postmaster
 General,

                   Defendant.



       THIS MATTER is before the Court on Plaintiff’s Motion to Dismiss, or, in the alternative,

Motion for Summary Judgment (collectively, “Motions”) (Doc. No. 10). On October 30, 2019, the

Court granted Plaintiff leave to file an amended complaint. (Doc. No. 24). Plaintiff did so on

November 15, 2019. (Doc. No. 25). Accordingly, Defendants’ Motions that were directed at the

original Complaint are moot. See Young v. City of Mount Ranier, 238 F. 3d 567, 573 (4th Cir.

2001) (amended pleading renders original pleading of no effect); Turner v. Kight, 192 F. Supp. 2d

Case 3:18-cv-00580-GCM, 391, 397 (D. Md. 2002) (denying as moot motion to dismiss original

complaint on grounds that amended complaint superseded original complaint). Thus, Defendant’s

Motions are DENIED without prejudice. Defendant may refile with respect to Plaintiff’s Amended

Complaint. SO ORDERED.


                                   Signed: December 3, 2019




                                                1
